DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Receipt of Applicant’s Information Disclosure Statement, filed on 26 July 2021 and Amendment filed on 9 August 2021, are acknowledged and entered.
By this Amendment, the Applicant amended claim 1, and canceled claim 16.  Claims 1-7, 9-14, and 17-19 remain pending in the application. 

Response to Arguments
Specification Objections:  In light of the cancellation of Claim 16, the objection is withdrawn.
Claim Rejections, 35 USC 112(a): In light of the cancellation of Claim 16, the rejection is withdrawn.

Applicant’s arguments, see pages 5-8, filed 9 August 2021, with respect to the previous rejection(s) of claim(s) 1-7, 9-14, and 17-19  under USC § 103 in light of the amendments made to the claims, have been fully considered and are unpersuasive.  

Applicant amended Claim 1 to read “...introducing two or more materials into the mixing chamber wherein the amount of the two or more materials introduced is about the desired volume..."
Applicant further argues that Zito et al fails to teach the amended limitation, and that Zito is “silent as to metering of the amount of material going into the mixing chamber, especially where that metered amount is similar to that of the desired volume of the container being filled.”

  Examiner respectfully disagrees, and contends that the previously cited combination of Zito, Horak, and Vermylen continue to read upon the amended Claim 1.   
Zito specifically addresses adjusting the amount of material, noting that the amount of material "drawn depends upon the length of the intake stroke of rod 23 and thus can be readily adjusted to suit various processing conditions (Col 3, lines 15-17)".   This disclosure of Zito therefore describes an apparatus capable of “metering a desired amount of material going into the mixing chamber”
	Therefore, the previously cited combination of Zito, Horak, and Vermylen continue to read upon the amended Claim 1 (“…two or more materials introduced is about the desired volume...”), and the rejection is upheld.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over of Zito, (US Patent 3,631,818, hereinafter known as “Zito”), in view of Horak (US Patent 3,960,295, hereinafter known as “Horak”, and in further view of Vermylen (US Patent 6,010,032, hereinafter known as “Vermylen”)

Regarding Claim 1,  Zito discloses a method of filling containers comprising the steps of: providing a first container to be filled with a fluid composition, the first container having an opening (Fig 1, Item 11 and Examiner’s annotations) and a desired volume (Col 4, lines 15-17 wherein the amount and rate of applied sauce is “easily varied to various desired levels”) ; providing a container filling assembly (Fig 1), the container filling assembly comprising a mixing chamber (Item 20) in fluid communication with a temporary storage chamber (Item 19) through a three-way valve (Item 21 and Column 3, line 3), wherein the temporary storage chamber has a variable volume (Item 19 and Column 3, lines 10-21) and a dispensing chamber (Item 24 and Examiner’s annotations) in fluid communication with the temporary storage chamber through the three-way valve and with a dispensing nozzle (Item 13), the dispensing nozzle adjacent the opening of the container (See Examiner’s annotations); wherein the three-way valve is in a first position when (the) mixing chamber and the temporary storage chamber are in fluid 



    PNG
    media_image1.png
    589
    648
    media_image1.png
    Greyscale


Further regarding Claim 1,  Zito discloses the claimed invention except for a container having an opening (although the argument that a pizza crust as taught by Zito “contains” applied pizza sauce is valid).  Regardless, it would have been an obvious matter of design choice to provide a container having 

Further regarding Claim 1,  Zito is silent on introducing two or more materials into the mixing chamber, wherein the amount of the two or more materials introduced is about the desired volume, mixing the materials to form a fluid composition.  Horak, however, teaches a method of filling containers comprising the steps of “introducing two or more materials (Fig 1, Items 10, 12, and 10’ and 12’) into the mixing chamber (24) wherein the amount of the two or more materials introduced is about the desired volume (Col 4, lines 11-23 and 35-40, wherein flow and fill rate of the blended liquid is controlled “according to the requirements of the filling equipment at the point of use”), mixing the materials to form a fluid composition (Col 4, lines 11-23 and 35-40).    Furthermore, “about” is a broad term.


    PNG
    media_image2.png
    613
    653
    media_image2.png
    Greyscale


The advantages of Horak’s teachings include the ability to mix multiple ingredients prior to dispensing the resulting mixture into a temporary storage chamber and other downstream components.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Horak’s teachings to Zito’s disclosures in order to gain the advantages of mixing multiple ingredients with a minimum of moving parts prior to dispensing the resulting mixture into a temporary storage chamber and other downstream components.  



Further regarding Claim 1, Zito is silent on transferring the fluid composition to the temporary storage chamber at a first rate of flow; transferring the fluid composition from the temporary storage chamber into the dispensing chamber and dispensing the fluid composition through the dispensing nozzle at a second rate of flow, wherein the second rate of flow is independently variable of the first rate of flow.

Vermylen, however, teaches a method of filling containers comprising the steps of: transferring the fluid composition to the temporary storage chamber at a first rate of flow (Items 32, 33, 34, 36, 62, 63, 64, 66, 107, 142 and 160, wherein the flow rate from mixing chamber 107 into conduit 142 is controlled via the items noted here and as explained in Column 8, lines 47-53), and transferring the fluid composition from the temporary storage chamber into the dispensing chamber and dispensing the fluid composition through the dispensing nozzle at a second rate of flow, wherein the second rate of flow is independently variable of the first rate of flow (Column 9, lines 55-58, wherein the second rate of flow is regulated by pump 156 under the control of additional equipment).

    PNG
    media_image3.png
    683
    678
    media_image3.png
    Greyscale



Regarding Claim 2,  Zito, as modified by Horack and Vermylen above discloses a method of filling containers, wherein the container filling assembly comprises one or more pressure devices (Vermylen, Items 62, 63, 64, 66, 156), each device causing fluid to flow through the container filling assembly.

Regarding Claim 3, Zito, as modified by Horack and Vermylen above discloses a method of filling containers, wherein each of the one or more pressure devices is independently selected from the group consisting of a piston pump (Vermylen, Fig 1, Item 64, Fig 2, Item 210, and Column 10, Lines 28-32), an air pump, a vacuum device, and combinations thereof.

Regarding Claim 4, Zito, as modified by Horack and Vermylen above discloses a method of filling containers, wherein at least one pressure device is a piston pump (Vermylen. Fig 1, Item 64, Fig 2, Item 210, and Column 10, Lines 28-32).
Regarding Claim 18, Zito, as modified by Horack and Vermylen above discloses a method of filling containers, wherein the mixing chamber and the dispensing chamber are not in direct fluid communication (Horak, Fig 1).

Regarding Claim 19, Zito, as modified by Horack and Vermylen above discloses a method of filling containers, further comprising removing the first container and providing a second container (Zito, Item 14, and Col 4, lines 4-15, wherein the transport bar is a conventional product assembly line) wherein the second container comprises a different desired volume than the first container (Zito, Items 29 and 25 and Col 4, lines 26-29, wherein a method of changing the desired volume is disclosed).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zito as modified by
Horak and Vermylen above, and in further view of Koller (European Patent 2,848,579 A1, herein after known as “Koller”).

Regarding Claim 5,  Zito, as modified by Horak and Vermylen above is silent on a method of filling containers, wherein the piston pump is located at least partially within the temporary storage chamber.  Koller, however, teaches a method of filling containers, wherein the piston pump (Fig 1, Item 22) is located at least partially within the temporary storage chamber (Item 2).  



    PNG
    media_image4.png
    888
    650
    media_image4.png
    Greyscale



The advantage of Koller’s teachings is the ability to simultaneously adjust the volume of the temporary storage chamber to the desired volume while simultaneously filling it with fluid from the mixing chamber for further processing and dispensing at the desired flow rate.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Koller’s teachings to Zito’s modified disclosures in order to gain the advantages of simultaneous volume adjustment and chamber filling.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zito as modified by
Horak and Vermylen above, and in further view of Brouwer (US Patent 8,430,273, herein after known as “Brouwer”).

Regarding Claim 6, Zito, as modified by Horack and Vermylen above is silent on a method of filling containers, wherein at least one pressure device is an air pump.  Brouwer, however teaches a method of filling containers wherein at least one pressure device is an air pump (Fig 1, Items 9 and 14 and Column 3, Lines 8- 13).  


    PNG
    media_image5.png
    873
    583
    media_image5.png
    Greyscale


The advantage of Brouwer’s teachings is the ability to streamline the container-filling process.  Brouwer’s teaching of an air pump as a pressure device forms a moving part, in particular a moving part of a valve, of the supply-closing means, so that a separate valve part can be omitted.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Brouwers teachings to Zito’s modified disclosures in order to gain the advantages of a streamlined container filling process.

Regarding Claim 7, Zito, as modified by Horack and Vermylen above is silent on a method of filling containers, wherein at least one air pump is a vacuum device disposed at least partially within the dispensing chamber.  Brouwer, however teaches a method of filling containers wherein at least one pressure device is an air pump (Fig 1, Items 15, 18, 19 and Column 3, Lines 43-58).

Further Regarding Claim 7, Per Brouwer: “liquid piston 18 will also be co-displaced so that the liquid in liquid chamber 19 is compressed and carried … via the discharge-closing means for closing liquid discharge 20. During the return stroke air is drawn into air space 15 via opening 12, as shown in FIG. 2, due to the underpressure which is the result of air chamber 15 becoming larger and because upper edge part 13 of the air piston is wholly or partially released from the inner wall of the cover, and the air inlet is thereby opened. 

“The above-described preferred embodiment of the invention comprises an actively controllable air inlet valve mechanism and an actively controllable air outlet valve mechanism. Active is here understood to mean that the supply and discharge of air is controlled directly by displacement of one or more components of the dispenser unit.”

This teaching describes a method of a vacuum device disposed at least partially within the dispensing chamber.

The advantage of Brouwer’s teachings is the ability to selectively use a combination of air and liquid dispensers within the dispensing chamber in order to achieve a desired consistency (as determined by the manufacturer) of the product currently being produced.  A further advantage is the ability to produce a wide range of products with different consistencies over a short span of time utilizing the same equipment.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Brouwer’s teachings to Zito’s modified disclosures in order to gain the advantages of desired consistencies over a wide range of manufactured products.


Claims 9-14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zito as modified by Horak and Vermylen above, and in further view of Eaton (PVM Variable Displacement Piston Pumps-Vickers® Product Line, herein after known as Eaton).

Regarding Claims 9-14, Zito as modified by Horak and Vermylen above is silent on a method of filling containers, wherein:

(Claim 9) the first rate of flow is characterized by an average flow rate ranging from 50 mL/second to 10 L/second.
(Claim 10) the first rate of flow is characterized by an average flow rate ranging from 100 mL/second to 5 L/second.
(Claim 11) the first rate of flow is characterized by an average flow rate ranging from 500 mL/second to 1.5 L/second.
(Claim 12) the second rate of flow is characterized by an average flow rate ranging from 50 mL/second to 10 L/second.
(Claim 13) the second rate of flow is characterized by an average flow rate ranging from 100 mL/ second to 5 L/second.
(Claim 14) the second rate of flow is characterized by an average flow rate ranging from 500 mL/second to 1.5 L/second.

Eaton, however, teaches a Piston Pump Model PVM050 with an “average measured flow rate” ranging from .8 L/sec  to 1.5 L/sec (Page 8, Examiner converted given measuring units from L/min to L/sec ).

    PNG
    media_image6.png
    729
    659
    media_image6.png
    Greyscale


The Eaton reference above teach first and second flow rates within each of the ranges specified by Claims 9-14.   The advantages of Eaton’s teachings include the ability to use a commercially available variable displacement pump to achieve any first and second rate of flow desired by the manufacturer for 


Regarding Claim 17,  Zito as modified above is silent on a method of filling containers, wherein the fluid composition is a composition selected from the group consisting of fabric care compositions, dishwashing compositions, surface care compositions, air care compositions, and mixtures thereof.  Eaton however, teaches a method of filling containers, wherein the fluid composition is a composition selected from the group consisting of fabric care compositions, dishwashing compositions, surface care compositions, air care compositions, and mixtures thereof (Page 3).

Further regarding Claim 17,  per Eaton :   “M Series pumps are capable of operating with many types of hydraulic fluids used in industrial systems. High-water-content and phosphate ester fluids can be accommodated, in addition to the typical petroleum based and synthetic fluids. (page 3)”.  Eaton additionally teaches that “typical applications” for these pumps include “conveyor lines”, and the pumps feature “Inlet and outlet gauge ports and adjustable maximum displacement stops-standards” (page 3.)


    PNG
    media_image7.png
    744
    594
    media_image7.png
    Greyscale


This teaching describes a method of filling containers wherein the fluid composition is a composition selected from the group consisting of fabric care compositions, dishwashing compositions, surface care compositions, air care compositions, and mixtures thereof.  All of the compositions claimed consist of high concentrations of water, as indicated by the publicly disclosed ingredients sections of various Procter and Gamble products (examples are listed below):


    PNG
    media_image8.png
    875
    626
    media_image8.png
    Greyscale





Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL, whose telephone number is (571)272-8421. The examiner can normally be reached on Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on (571) 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER M AFFUL/
Examiner, Art Unit 3753


/JESSICA CAHILL/Primary Examiner, Art Unit 3753